UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 1-33825 El Paso Pipeline Partners, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 26-0789784 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Internet Website: www.eppipelinepartners.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R. There were 97,615,923 Common Units, 27,727,411 Subordinated Units and 2,558,028 General Partner Units outstanding as of November 3, 2009. EL PASO PIPELINE PARTNERS, L.P. TABLE OF CONTENTS Caption Page PART I – Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Below is a list of terms that are common to our industry and used throughout this document: /d per day MMcf million cubic feet BBtu billion British thermal units Tonne metric ton When we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. When we refer to “us”, “we”, “our”, or “ours”, we are describing El Paso Pipeline Partners, L.P. and/or our subsidiaries. i Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements EL PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per unit amounts) (Unaudited) Quarters Ended September 30, Nine Months Ended September 30, 2009 2008* 2009 2008* Operating revenues $ 128.8 $ 103.3 $ 386.5 $ 331.7 Operating expenses Operation and maintenance 39.2 40.0 114.4 114.5 Depreciation and amortization 16.7 14.6 49.8 43.7 Taxes, other than income taxes 5.9 5.4 18.0 16.1 61.8 60.0 182.2 174.3 Operating income 67.0 43.3 204.3 157.4 Earnings from unconsolidated affiliates 11.9 4.8 37.0 20.0 Other income, net 0.4 3.4 4.7 6.6 Interest and debt expense, net (19.4 ) (12.1 ) (53.9 ) (41.9 ) Affiliated interest income, net 0.4 4.5 1.5 20.5 Net income 60.3 43.9 193.6 162.6 Net income attributable to noncontrolling interests (13.7 ) (10.7 ) (44.7 ) (42.5 ) Net income attributable to El Paso Pipeline Partners, L.P. $ 46.6 $ 33.2 $ 148.9 $ 120.1 Net income attributable to El Paso Pipeline Partners, L.P. per limited partner unit —Basic and Diluted: Common units $ 0.35 $ 0.29 $ 1.14 $ 0.87 Subordinated units $ 0.35 $ 0.14 $ 1.09 $ 0.73 (*) Retrospectively adjusted as discussed in Note 2. See accompanying notes. 1 Table of Contents El PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except units) (Unaudited) September 30, December 31, 2009 2008* ASSETS Current assets Cash and cash equivalents $ 12.2 $ 10.9 Accounts receivable Customer, net of allowance of $0.5 in 2009 and 2008 13.9 22.0 Affiliates 114.1 138.2 Other 1.0 3.1 Regulatory assets 6.1 28.4 Other 16.0 11.9 Total current assets 163.3 214.5 Property, plant and equipment, at cost 2,637.8 2,542.5 Less accumulated depreciation and amortization 641.5 634.4 Total property, plant and equipment, net 1,996.3 1,908.1 Other assets Investments in unconsolidated affiliates 412.2 410.8 Notes receivable from affiliates 20.8 75.9 Other 63.9 66.5 496.9 553.2 Total assets $ 2,656.5 $ 2,675.8 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable Trade $ 8.2 $ 17.5 Affiliates 24.3 10.2 Other 15.8 34.4 Taxes payable 16.3 11.9 Accrued interest 11.0 10.6 Regulatory liabilities 18.7 29.2 Other 18.1 19.3 Total current liabilities 112.4 133.1 Other liabilities Long-term debt and other financing obligations, less current maturities 1,355.3 1,357.3 Other liabilities 53.1 68.0 1,408.4 1,425.3 Commitments and contingencies (Note 7) Partners’ capital El Paso Pipeline Partners L.P. partners’ capital Common units (97,615,923 and 84,970,498 units issued and outstanding at September 30, 2009 and December 31, 2008) 1,289.8 1,064.8 Subordinated units (27,727,411 units issued and outstanding at September 30, 2009 and December 31, 2008) 293.3 289.4 General partner units (2,558,028 and 2,299,526 units issued and outstanding at September 30, 2009 and December 31, 2008) (784.4 ) (574.9 ) Total El Paso Pipeline Partners L.P. partners’ capital 798.7 779.3 Noncontrolling interests 337.0 338.1 Total partners’ capital 1,135.7 1,117.4 Total liabilities and partners’ capital $ 2,656.5 $ 2,675.8 (*) Retrospectively adjusted as discussed in Note 2. See accompanying notes. 2 Table of Contents El PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Nine Months Ended September 30, 2009 2008* Cash flows from operating activities Net income $ 193.6 $ 162.6 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 49.8 43.7 Earnings from unconsolidated affiliates, adjusted for cash distributions (3.9 ) (4.1 ) Other non-cash income items (6.1 ) (6.6 ) Asset and liability changes 24.9 (22.0 ) Net cash provided by operating activities 258.3 173.6 Cash flows from investing activities Capital expenditures (119.1 ) (166.9 ) Cash paid to acquire additional interests in CIG and SNG (143.2 ) (254.3 ) Net change in notes receivable from affiliates 87.5 165.3 Other 2.7 0.7 Net cash used in investing activities (172.1 ) (255.2 ) Cash flows from financing activities Net proceeds from issuance of common and general partner units 216.4 15.0 Net proceeds from (payments on) borrowings under credit facility (49.9 ) 130.6 Net proceeds from issuance of long-term debt — 174.0 Payments to retire long-term debt and other financing obligations (2.9 ) (103.8 ) Cash distributions to unitholders and general partner (116.4 ) (61.6 ) Cash distributionsto El Paso (60.8 ) (72.6 ) Excess of cash paid for CIG interests over contributed book value (71.3 ) — Net cash provided by (used in) financing activities (84.9 ) 81.6 Net change in cash and cash equivalents 1.3 — Cash and cash equivalents Beginning of period 10.9 4.7 End of period $ 12.2 $ 4.7 (*) Retrospectively adjusted as discussed in Note 2. See accompanying notes. 3 Table of Contents El PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF PARTNERS’ CAPITAL * (In millions) (Unaudited) El Paso Pipeline Partners, L.P. Partners’ Capital Limited Partners Common Subordinated General Partner Total Noncontrolling Interests TotalPartners’ Capital Balance at December 31, 2007 $ 831.8 $ 284.1 $ (211.3 ) $ 904.6 $ 447.1 $ 1,351.7 Net income 47.1 22.9 50.1 120.1 42.5 162.6 Issuance of common units, net of issuance costs 15.0 — — 15.0 — 15.0 Cash distributions to unitholders and general partner (40.7 ) (19.7 ) (1.2 ) (61.6 ) — (61.6 ) Cash distributionsto El Paso — — (38.7 ) (38.7 ) (33.9 ) (72.6 ) Non-cash distributions to El Paso — — (144.1 ) (144.1 ) (125.9 ) (270.0 ) Excess of contributed book value of CIG and SNG over cash paid 205.2 — 4.5 209.7 — 209.7 Elimination of CIG additional acquired interest from historical capital — — (237.9 ) (237.9 ) — (237.9 ) Other — — 0.3 0.3 — 0.3 Balance at September 30, 2008 $ 1,058.4 $ 287.3 $ (578.3 ) $ 767.4 $ 329.8 $ 1,097.2 Balance at December 31, 2008 $ 1,064.8 $ 289.4 $ (574.9 ) $ 779.3 $ 338.1 $ 1,117.4 Net income 100.2 31.0 17.7 148.9 44.7 193.6 Issuance of common and general partnerunits, net of issuance costs 211.9 — 4.5 216.4 — 216.4 Cash distributions to unitholders and general partner (87.0 ) (27.1 ) (2.3 ) (116.4 ) — (116.4 ) Cash distributions to El Paso — — (15.0 ) (15.0 ) (45.8 ) (60.8 ) Cash paid to general partner to acquire additional interest in CIG — — (214.5 ) (214.5 ) — (214.5 ) Other (0.1 ) — 0.1 — — — Balance at September 30, 2009 $ 1,289.8 $ 293.3 $ (784.4 ) $ 798.7 $ 337.0 $ 1,135.7 (*) Retrospectively adjusted as discussed in Note 2. See accompanying notes. 4 Table of Contents El PASO PIPELINE PARTNERS, L.P. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.
